Case 8:18-cv-03038-TPB-JSS Document 91 Filed 03/19/21 Page 1 of 5 PageID 753




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

AMBER PIPER and
OSCAR AQUINO,

      Plaintiffs,

v.                                                  Case No. 8:18-cv-3038-TPB-JSS

METRO SOLUTIONS, LLC,

      Defendant.
                                       /

          ORDER ADOPTING REPORT AND RECOMMENDATION

      This matter is before the Court on the report of Julie S. Sneed, United States

Magistrate Judge, entered on February 6, 2021. (Doc. 87). Judge Sneed

recommends that Plaintiffs’ “Motion for Entry of Default Judgment” against

Defendant Metro Solutions, LLC (Doc. 66) be granted in part and denied in part as

more specifically set forth below. Neither Plaintiffs nor Defendant filed an objection

to the report and recommendation, and the time to object has expired.

      After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate

judge’s report and recommendation. 28 U.S.C. § 636(b)(1); Camby v. Davis, 718

F.2d 198, 199 (4th Cir. 1983); Williams v. Wainwright, 681 F.2d 732 (11th Cir.

1982). A district court must “make a de novo determination of those portions of the

[report and recommendation] to which an objection is made.” 28 U.S.C. §

636(b)(1)(C). When no objection is filed, a court reviews the report and



                                      Page 1 of 5
Case 8:18-cv-03038-TPB-JSS Document 91 Filed 03/19/21 Page 2 of 5 PageID 754




recommendation for clear error. Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th

Cir. 2006); Nettles v. Wainwright, 677 F.2d 404, 409 (5th Cir. 1982).

      After careful consideration of the record, including Judge Sneed’s report and

recommendation, the Court adopts the report and recommendation. The Court

agrees with Judge Sneed’s detailed and well-reasoned findings and conclusions.

Consequently, Plaintiffs’ motion for default judgment will be granted in part and

denied in part as recommended by Judge Sneed.

      Judge Sneed recommends that Plaintiffs be awarded their attorney’s fees and

costs based upon the hourly rate and time spent by Plaintiffs’ attorneys, which

Judge Sneed finds reasonable. Judge Sneed also recommends that the amount of

the fees and costs awarded be determined upon submission of a bill of costs and

supplemental information regarding attorney’s fees. On February 25, 2021,

Plaintiffs filed an “Affidavit of Counsel Regarding Fees and Costs.” (Doc. 88). The

Court directed Plaintiffs to submit a bill of costs and a supplemental memorandum,

which they did on March 5, 2021. See (Docs. 89; 90).

      Based on the analysis in Judge Sneed’s report and recommendation and

Plaintiffs’ supplemental filings, Plaintiff Piper is awarded $24,630.25 in attorney’s

fees. The Clerk’s fees, service fees, transcripts, and copying costs shown on the bill

of costs for Piper are taxable under 28 U.S.C. § 1920 and will be awarded in the

total amount of $1064.95. 1 The bill of costs also reflects $684.77 in “other costs,” the


1There is an unexplained discrepancy between the $811.41 shown for transcripts on the bill
of costs for Piper and the $588.00 for such costs supported by the Affidavit of Counsel and
the invoices it attaches as exhibits. The Court therefore awards the latter amount for
transcripts.

                                        Page 2 of 5
Case 8:18-cv-03038-TPB-JSS Document 91 Filed 03/19/21 Page 3 of 5 PageID 755




latter identified in Plaintiffs’ supplemental memorandum as costs of electronic

research. Plaintiffs offer no legal authority supporting the recovery of such costs in

this case. The cost of electronic research therefore will not be awarded.

      Plaintiff Oscar Aquino is awarded $14,119.00 in attorney’s fees. The Clerk’s

fees, service fees, copying costs, and transcript costs shown on the bill of costs for

Aquino are taxable under 28 U.S. § 1920 and will be awarded in the total amount of

$1186.25. For the reasons stated above, the $827.60 sought for electronic research

on behalf of Aquino will not be allowed.

      Finally, Judge Sneed recommends that Plaintiffs be awarded prejudgment

interest on their backpay awards, running from their respective dates of

termination to the date of judgment. Piper was terminated on June 18, 2018 and

Aquino was terminated on June 1, 2018. Plaintiffs are awarded prejudgment

interest on their backpay awards, calculated based upon the average Internal

Revenue Service underpayment rate pursuant to 26 U.S.C. § 6621(a)(2), from the

foregoing dates to the date of judgment. See Equal Emp’t Opportunity Comm’n v.

Guardian Pools, Inc., 828 F.2d 1507, 1512 (11th Cir. 1987); McKelvy v. Metal

Container Corp., 125 F.R.D. 179, 181 (M.D. Fla. 1989).

      It is therefore

      ORDERED, ADJUDGED, and DECREED:

      1. The report and recommendation (Doc. 87) is AFFIRMED and

          ADOPTED and INCORPORATED BY REFERENCE into this Order

          for all purposes, including appellate review.



                                        Page 3 of 5
Case 8:18-cv-03038-TPB-JSS Document 91 Filed 03/19/21 Page 4 of 5 PageID 756




     2. “Plaintiffs’ Motion for Entry of Default Judgment” (Doc. 66) is

        GRANTED IN PART and DENIED IN PART.

     3. Plaintiffs’ motion is GRANTED to the extent that the Clerk is

        DIRECTED to enter final default judgment as to Count I of the

        complaint in favor of Plaintiff Amber Piper and against Defendant Metro

        Solutions, LLC, in the following amounts:

           a. $6,704.80 in backpay, with prejudgment interest on the backpay

              award running from June 18, 2018 to the date of judgment,

              calculated based upon the average Internal Revenue Service

              underpayment rate during that period pursuant to 26 U.S.C.

              § 6621(a)(2);

           b. $50,000.00 in punitive damages;

           c. $24,630.00 in attorney’s fees,

           d. $1064.95 in costs; and

           e. post judgment interest accruing pursuant to 28 U.S.C. § 1961

        for which sums let execution issue.

     4. Plaintiffs’ motion is further GRANTED to the extent that the Clerk is

        DIRECTED to enter final default judgment as to Count V of the

        complaint in favor of Plaintiff Oscar Aquino and against Defendant Metro

        Solutions, LLC, in the following amounts:

           a. $2,125.00 in backpay, with prejudgment interest on the backpay

              award running from June 1, 2018 to the date of judgment



                                    Page 4 of 5
Case 8:18-cv-03038-TPB-JSS Document 91 Filed 03/19/21 Page 5 of 5 PageID 757




               calculated based upon the average Internal Revenue Service

               underpayment rate during that period pursuant to 26 U.S.C.

               § 6621(a)(2);

           b. front pay of $4,900.00;

           c. $14,119.00 in attorney’s fees;

           d. $1186.25 in costs, and

           e. postjudgment interest accruing pursuant to 28 U.S.C. § 1961

         for which sums let execution issue.

     5. The Court retains jurisdiction for one year for the purpose of issuing writs

         necessary to effectuate the judgments.

     6. Plaintiffs’ motion is otherwise DENIED.

     7. After the entry of the final judgments, the Clerk is directed to terminate

         any pending motions and deadlines, and thereafter close this case.

     DONE and ORDERED in Chambers in Tampa, Florida, this 19th day of

March, 2021.




                                        TOM BARBER
                                        UNITED STATES DISTRICT JUDGE




                                    Page 5 of 5
